                                          Case 3:19-cv-00298-WHO Document 96 Filed 10/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CUPP CYBERSECURITY, LLC, et al.,                   Case No. 3:19-cv-00298-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER MAINTAINING STAY
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 95
                                  10     SYMANTEC CORPORATION, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the parties’ joint request, the stay I entered in this case shall be maintained.

                                  14   See Dkt. Nos. 92, 95. Either party may move to dissolve the stay. The parties shall file a joint

                                  15   statement on the status of the case within 14 days of the final disposition by the Federal Circuit of

                                  16   all appeals referenced in the Joint Statement. Dkt. No. 95 at 1 n.3.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 13, 2020

                                  19

                                  20
                                                                                                     William H. Orrick
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
